Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 3, 2017                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

  152975                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 152975
                                                                    COA: 328957
                                                                    Macomb CC: 2012-002664-FH
  JOHN ANTHONY NOTTE,
           Defendant-Appellant.

  _________________________________________/

         By order of September 6, 2016, the application for leave to appeal the December
  22, 2015 order of the Court of Appeals was held in abeyance pending the decisions in
  People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8). On order of the Court, the cases having been decided on July 24, 2017, 500
  Mich ___ (2017), the application is again considered and, pursuant to MCR 7.305(H)(1),
  in lieu of granting leave to appeal, we REMAND the case to the Court of Appeals for
  consideration of whether the departure sentence imposed by the trial court was reasonable
  under the standard set forth in Steanhouse.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 3, 2017
           t0925
                                                                               Clerk